Case 1:19-cr-20085-MGC Document 92 Entered on FLSD Docket 06/02/2020 Page 1 of 2



     .. k
        qocqbt
             '
             *e.Xa)a.z.e V pwca. V '
                                   oczhs fm.                      .




           %)ias p-xq Caœoottcol hnocs-yl
          .-                                                              '
                                                                          VltaJo      .




       ''7-
          txç.M     *
                    k-o-f o '
                            i1% AU.o '
                                     .),
                                       op U'-l< -kciJ7 (L.
                                                         ù57 .
                                                             Cv'
            G u'y
                ''k,
                   cAoqkq /# %'u c k ( ospv .o e'ne- s /t-
                           -



           Lw
            i C) ''   4-l
                        ûkqtD A f7 D cs iu' %ykflkl L C,                    .




               V oq ki'k
                       q T6D:? -13 e:i&qVCGDCa
               e% < G.- k'
                         k. G q's-p A-o-             ,
                                                     -'Q   ($o cso zoq'cq
         -2- zzhooi D n             &          Q, Q z'xos             @         >.o
       W CN C %3i'cv o                       c.
                                              uc-tG
                                                  '               C,R VV DAD
         v..l      k.o G'fù A     &1 <     w.oss                      s

        'ç. GGVY( G$. /-U' V lDCJ V (Sçcç(-C)(D' (   V
                                                     1C
        O t 'CCtn%r/y3wh Cècpt-k
                               t'v trs >h '2- .
                                              T0rb(o
      NV'ucoj -                       '
                                      ..
                                       t-aq
                                        - (a          us              Ve-ct-
                                                                           p
               V p-! OI-.
                        A-DJC w?
                              l-heiœt'
                                     (%r'
                                        m-L-acj
                      c o(G t. .
                               W      .   cc= J' )+ cjkr-?'-/& 4
                                   c-r2-- (9 .
                                             -p f,0&.
                                                    î- kl,pwct
                                                             's.ccay
                                                                   '.e

                                                           FILED BY        2 v    D,c.

                                                              .   JuN 2 2 2222
                                                                  it
                                                                   x
                                                                   o
                                                                   k.
                                                                    ko
                                                                     lg
                                                                      t
                                                                      l
                                                                      sj
                                                                       l
                                                                       al
                                                                        ;u
                                                                         î
                                                                         vl
                                                                          ja
                                                                           t
                                                                           i
                                                                           j
                                                                           :
Case 1:19-cr-20085-MGC Document
                              1.
                                 92 j Entered on FLSD Docket 06/02/2020 Page 2 of 2
                                             Jlv t
                                                 =y
                                                 O e--'                2
                                                                       ï
                                                 q-k
                                                 '-
                                                      7t               f
                                             .   X 'J                  O
                                                 <

                                                 2A
                                                 W
                                                                       #
                                             U &o
                                                O
                                                  C
                                                                       .*      I
                                                              C         i (ft
                                                              )
                                                              '
                                                              i
                                                              j.7
                                                              -
                                                              g                 #


                                             +)t) ,.
                                             w

                                                                       r
                                                     od J
                                                     qs       a            &   .-
                                                 w-
                                                  s t-) f
                                                  *   7 ,v
                                                      .

                                                                  ,.
                                                                               #
                                                                               ..
                                                                                 .-


                                                 ùs
                                                  '
                                                  vJ->    .
                                                                               ,>
                                                      k
                                                      '
                                                      )
                                                      -
                                                      .'.
                                                        '


                                             3k
                                                 .i
            k-         1                 -   .*
             : -J'                       0 *
            G c
                   t
                                 i) m
                                 =
                                    '> <
                             ,   >
              -

                ttt
                  x;u  T
                  =*œ*v a'



            Jr# ;- ()
            l           ,
                        .
            ,
            .
            2+ > z -.?
                  .>
                         Y           .

                                     .   .


             ,
             y   # ûj
                   .   .

             -(jq. s .y-
